                                                                   lJSDC SDN
                                                                 I DOCUMENl

                                                                 : ELECTRO NIC.-\LI. Y FILED
UNITED STATES DISTRJCT COURT
                                                                   DOC#:- -- -t7--,f--- -
SOUTHERN DISTRJCT OF NEW YORK
                                                                i DATE FILED: 2.        2- 0
United States of America,

                                                              ORDER ACCEPTING THE
                          -against-                           PLEA ALLOCUTION BEFORE
                                                              A U.S. MAGISTRATE JUDGE
Braulio Lopez,
                                                               16 Cr. 829 (AKH) (JLC)
                          Defendant.


ALVIN K. HELLERSTEIN, U.S.D.J.:

                   WHEREAS with the defendant' s consent, his guilty plea allocution was taken

before Magistrate Judge James L. Cott on December 5, 2019;

                   WHEREAS a transcript of the allocution was made; and

                   WHEREAS upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there is a factual basis for

the guilty plea;

                   IT IS THEREFORE ORDERED THAT the defendant's guilty plea is accepted.

                   SO ORDERED

Dated:             N~    ork, New York
                           ,,       h;J'Z#
                                I                      AL VIN K. HELLERSTEIN
                                                       United States District Judge
